Citation Nr: 0208928	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for residuals of a jaw 
injury.

3.  Entitlement to service connection for left hand numbness.

4. Entitlement to service connection for residuals of a 
dental injury.

5.  Entitlement to service connection for residuals of a 
right shoulder injury.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)






REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran had verified active duty from November 1977 to 
March 1991.  It appears the veteran had additional service 
from February 1971 to January 1973 and March 1973 to November 
1977, which is unverified.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied claims of entitlement to 
service connection for an eye disorder, residuals of a jaw 
injury, residuals of a right shoulder injury, left hand 
numbness, and residuals of a dental injury.  This matter is 
also on appeal from a November 1997 rating decision of the RO 
in Seattle, Washington, which denied a claim of entitlement 
to service connection for PTSD.
During the pendency of this appeal the veteran moved to North 
Carolina. The Winston-Salem RO is now the agency of original 
jurisdiction.

The Board is undertaking additional development on the claim 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no medical evidence of a chronic eye disorder in 
service or treatment
of an eye disorder within one year of separation from 
service.

3.  There is no medical evidence of treatment for a jaw 
injury in service or within one year of separation from 
service.

4.  There is no medical evidence of treatment for left-hand 
numbness in service or within one year of separation from 
service.

5.  There is no evidence of dental trauma in service.

6.  There is medical evidence of a right shoulder injury in 
service.


CONCLUSIONS OF LAW

1. An eye disorder was not incurred in or aggravated during 
service, nor is it presumed to have so incurred. 38 U.S.C. 
§§ 1110, 1112, 1154 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2001).	

2. A jaw injury was not incurred in or aggravated during 
service, nor is it presumed to have so incurred. 38 U.S.C. 
§§ 1110, 1112, 1154 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2001).	

3. Left-hand numbness was not incurred in or aggravated 
during service, nor is it presumed to have so incurred. 
38 U.S.C. §§ 1110, 1112, 1154 (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2001).	

4.  The requirements for service connection for dental trauma 
have not been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2002); 
38 C.F.R. §§ 3.381, 4.150, 17.161 (2001). 

5.  Residuals of a right shoulder injury were incurred in 
service. 38 U.S.C. §§ 1110, 1112, 1154 (2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2001).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

In the case at bar, the veteran's claims were at one time 
denied by the RO as being not well grounded. During the 
pendency of the appeal, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA) which 
eliminates the requirement of submitting a well-grounded 
claim and enhances VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim. 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (2002). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently held that Section 4 of the 
VCAA, which eliminated the well-grounded threshold, has 
retroactive effect by making the statutory change in Section 
4 applicable to any claim that is not final as of the date of 
enactment of the VCAA. Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. April 24, 2002); 38 U.S.C. § 5107 (2002).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has indicated 
that it considered the veteran's claim pursuant to the VCAA.  
In addition, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  The 
veteran was informed of the information needed to 
substantiate his claims in letters dated in January 2001 and 
January 2002.  Service medical records and VA outpatient 
treatment records have been obtained and associated with the 
veteran's claims folder. The veteran was afforded multiple VA 
examinations. The veteran has not contended nor is there 
indication of any outstanding records which would 
substantiate the veteran's claims.  The Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I. Entitlement to service connection for an eye disorder, 
residuals of a jaw injury, left-hand numbness, and residuals 
of a right shoulder injury.

Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C. § 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

A. Entitlement to service connection for an eye disorder.

Service medical records indicated that upon induction 
examination in September 1970, the veteran did not report eye 
trouble in his report of medical history.  His eyesight was 
found to be 20/20 in both eyes. Examinations dated in October 
1972  and February 1973 also showed 20/20 distant vision in 
both eyes. Upon periodic examination in July 1977, the 
veteran had 20/20 distant vision in both eyes and 20/20 
corrected distant vision.  In February and March 1981, the 
veteran complained of eye pain after reading. No further 
complaints were noted in service. Examinations in August 1983 
and December 1988, noted 20/20 distant vision in both eyes, 
as well as 20/20 corrected near vision.  Upon separation 
examination in November 1990, the veteran reported eye 
trouble. His distant vision was found to be 20/20 in both 
eyes and his corrected vision was 20/20 in the right and 
20/50 in the left. Hyperopia was corrected with lenses.  An 
optometry evaluation also dated in November 1990 found that 
the veteran had normal ocular health.  

The first record of treatment post-service is in July 1993.   
The veteran complained of blurry vision for 7 days.  He 
informed the examiner he wore glasses for farsightedness. He 
was diagnosed with uncorrected presbyopia. VA outpatient 
treatment records dated between July 1991 and July 2000 
contain no other complaints of or treatment for eye trouble.  
The veteran was afforded a VA examination in June 1996. The 
veteran complained of blurry vision since 1981, occurring 
when he read or strained his eyes.  The examiner diagnosed 
the veteran with intermittent visual blurring most likely 
related to eyestrain secondary to reading. A punctate 
cataract was noted on the right side but was found unlikely 
to be causing significant visual impairment.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for an eye 
disorder.  While the veteran's service medical records 
contain complaints of eye pain after reading, the mere fact 
is not enough to establish a chronic eye disorder in service. 
There were no manifestations sufficient to identify a disease 
entity in service and further, upon separation the veteran's 
ocular health was listed as normal and hyperopia was 
corrected with glasses. 38 C.F.R. § 3.303(b).

Additionally, an eye disorder may not be presumed to have 
incurred in service. See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. Post-service medical records are silent for 
complaints, treatment, or diagnoses relevant to an eye 
condition until July 1993, where despite a diagnosis of 
presbyopia, a nexus between the veteran's period of active 
duty service was not established. Similarly, upon VA 
examination in June 1996 intermittent visual blurring was not 
attributed to service, but most likely related to eyestrain 
secondary to reading.  For these reasons, as the 
preponderance of the evidence is against the veteran's claim, 
it must be denied.



B. Entitlement to service connection for residuals of a jaw 
injury.

Service connection for residuals of a jaw injury must be 
denied.  Service medical records are devoid of any complaints 
or treatment for a jaw injury. VA outpatient treatment 
records dated between July 1991 and July 2000 are also 
negative for any complaints or treatment for a jaw injury. No 
findings were made upon VA examinations in June 1996, May 
1997, or November 1998, regarding the veteran's jaw.  The 
veteran has not submitted evidence, nor does the record 
reflect, a current disability, and "[i]n the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

C. Entitlement to service connection for left hand numbness.

Service connection for left-hand numbness must be denied.  
Service medical records are devoid of any complaints or 
treatment for left-hand numbness. While the veteran 
complained of stiffness, numbness, and aching of his hands in 
cold weather upon separation examination in November 1990, no 
diagnoses regarding left hand numbness was made and 
neurological and upper extremities examinations were normal.  
The only post-service complaints of stiffness and numbness 
were in March 1998 upon psychiatric examination and in 
September 1998 upon vocational rehabilitation evaluation. 
Otherwise, VA outpatient treatment records dated between July 
1991 and July 2000 were negative for complaints of or 
treatments for left-hand numbness. 

Upon VA examination in June 1996, findings of numbness were 
made regarding the right hand, where the examiner noted early 
carpal tunnel syndrome. There were no findings made in 
regards to the veteran's left hand. In fact, the examiner 
specifically noted that the veteran had "no problems with 
numbness in the left hand."  The veteran did complain of 
numbness in his hands during a May 1997 VA psychiatric 
examination.  The veteran did not complain of left hand 
numbness nor were findings made in that regard upon VA 
examination in November 1998.

In the instant case, despite complaints upon separation of 
left-hand numbness, there were no manifestations during 
service sufficient to identify a disease entity or sufficient 
observation to establish chronicity.  Additionally, left-hand 
numbness may not be presumed to have incurred in service, as 
the first complaint post-service was in March 1998, some 7 
years after discharge. See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Finally, the veteran has not submitted 
evidence, nor does the record reflect, a current disability, 
and "[i]n the absence of proof of present disability there 
can be no valid claim."  Brammer, supra.  For these reasons, 
as the preponderance of the evidence is against the veteran's 
claim, it must be denied.

D.  Entitlement to service connection for residuals of a 
right shoulder injury.

Service medical records reveal that in October 1987, the 
veteran complained of right shoulder pain for approximately 
four days in duration.  He was diagnosed with right shoulder 
muscle strain.  The veteran had continued complaints of pain 
in October 1987.  In November 1987, resolving strain of the 
right shoulder was noted.  In May 1989, the veteran again 
complained of right upper extremity numbness, tingling, and 
shoulder pain.  He was diagnosed with probable thoracic 
outlet syndrome.  The examiner noted the veteran's history of 
brachial plexus injury.

Records from the Madigan Army Medical Center dated between 
July 1991 and April 1997, reveal that the veteran complained 
of right shoulder pain in January 1996.  He was diagnosed 
with right shoulder bursitis and right brachial plexus 
strain.  VA outpatient treatment records dated between June 
1996 and December 1998, indicate that the veteran complained 
of neck pain that radiated to his shoulders in November 1997.  
The veteran again complained of right shoulder pain in August 
1998. 

Upon VA examination in June 1996, the veteran was diagnosed 
with status post right shoulder injury in 1983 with residual 
right shoulder pain secondary to post-traumatic soft tissue 
change nonspecific.  Upon VA examination in November 1998, 
the veteran complained of continued right should problems, to 
include pain, since service.  He informed the examiner that 
his pain was episodic, i.e. that it came and went and seems 
to be exacerbated by cold or rainy weather.  Upon physical 
examination the veteran had a posterior apprehension sign of 
the right shoulder.  The veteran was diagnosed with residuals 
of a right shoulder injury with essentially a negative 
finding at that time.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim. 
38 C.F.R. § 3.102; 66 Fed. Reg. 45, 620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102).  While the Board 
notes that the most recent examination of record found that 
the veteran's residuals of a right shoulder injury were 
essentially negative at that time, the veteran himself 
indicated that his pain was episodic and subject to flare-
ups.  Further, post-service records show continued complaints 
of pain, as do the June 1996 and November 1998 VA 
examinations. See 38 C.F.R. § 3.303(b).   The dispositive 
consideration is that there are two diagnostic findings after 
service of residuals of a right shoulder injury.  The 
existence of a right shoulder injury during service is 
established.  No similar trauma after service is documented. 


II. Entitlement to service connection for residuals of a 
dental injury.

Laws and Regulations

The Board notes that selected VA regulations governing dental 
claims were revised for purposes of clarification, effective 
June 8, 1999. The substance of the old and new regulations, 
as applicable to the veteran's claim, remains essentially the 
same. See 64 Fed. Reg. 30,392 (June 8, 1999) ("This amendment 
clarifies requirements for service connection for dental 
conditions. . ."). The Board finds that the change in 
regulation has no effect on the outcome of his claim and that 
neither version of the regulation is more favorable to him.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) 

Applying the above criteria to the facts in this case, the 
Board finds that there is no basis for compensation for any 
dental disorder since both the old and new regulations 
clearly provide that replaceable missing teeth are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment if certain 
criteria are met. 38 U.S.C. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.

In the present case, the veteran has alleged that he lost his 
front teeth due to an incident whereby he fell down the side 
of a mountain.  Service medical and dental records are 
negative for a fall with loss of the upper front teeth.  
Dental treatment records show that in September 1982, the 
veteran was treated for a loose filling of tooth number 7 and 
he was fitted with a temporary crown. Numbers 6 and 8 were 
noted to be carious. In October 1983, the veteran lost his 
temporary crown of tooth number 7. The examiner noted that 
the tooth was fractured just above the gum line. A temporary 
acrylic crown was fabricated and cemented.  The crown came 
off in December 1983.  The veteran was seen for caries of 
tooth numbers 8 and 9 in January 1984. In April 1984, the 
crown on tooth number 7 was fixed.  In May 1988, the crown of 
tooth number 7 again fell off and was recemented.  In July 
1988, crown number 7 was recemented and found to be "solid 
as a rock and asymptomatic."  The veteran was noted to be a 
good candidate for single tooth implant due to root fracture 
of tooth number 7 in May 1989.  Tooth number 7 was extracted 
in August 1989.  In February 1990, caries were found in tooth 
numbers 8, 9, and 10.

Post-service records are negative for dental treatment.  Upon 
VA examination in June 1996, the veteran informed the 
examiner that he fell on a mountain during service in 1983 
and lost several of his maxillary teeth.  The examiner noted 
that the veteran needed extensive dental work due to 
maxillary dental loss. It was further noted mandibular 
dentition was in fair repair. The examiner concluded that the 
veteran had significant maxillary dental loss related to the 
trauma.

As the veteran does not have one of the dental disorders 
listed under 38 C.F.R. § 4.150; there is no basis for an 
award of compensation based on the veteran's loss of teeth.  
While the VA examiner opined that the veteran had maxillary 
dental loss due to trauma in service, there is no evidence of 
a fall during service or loss of his upper front teeth. The 
Board is not required to accept doctor's opinions that are 
based upon the veteran's recitation of medical history. See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Further, 
medical history recorded by the examiner of the veteran, is 
not competent medical evidence of a diagnosis. See Espiritu 
v. Derwinski, 2 Vet. App. 494, 494 (1992); LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). 

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a dental disorder, for purposes of receiving 
VA outpatient treatment and services.  See 38 U.S.C. § 1712; 
38 C.F.R. §§ 3.381, 17.161.  The classes of eligibility for 
dental treatment are set forth in 38 C.F.R. § 17.161.  See 
38 U.S.C. § 1712.  Only three of those classes are 
potentially applicable in this case, which are analyzed 
below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria.  38 C.F.R. § 17.161(a).
 
With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the veteran has not been 
previously awarded service connection for purposes of 
receiving VA outpatient dental treatment. Thus, he does not 
meet the Class II criteria.  38 C.F.R. § 17.161(b); see 
38 U.S.C. § 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C). 
The veteran has not alleged that dental trauma resulted from 
combat wounds nor is there evidence to that affect. 
Additionally, as previously stated, there is no evidence in 
the record that the veteran suffered dental trauma in 
service. As such, the veteran does not meet the Class II (a) 
criteria for service connection for a noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. 
§ 1712(a)(1)(B).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for loss 
of teeth.  The veteran's loss of teeth does not fall under 
the categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.  As such 
the claim is denied. 


ORDER

Service connection for an eye disorder is denied.

Service connection for residuals of a jaw injury is denied.

Service connection for left-hand numbness is denied.

Service connection for residuals of a right shoulder injury 
is granted.

Service connection for residuals of a dental injury is 
denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

